Exhibit 99.1 Wi-LAN Inc. Annual Information Form For the Year Ended December 31, 2016 February 10, 2017 Table of Contents Forward-Looking and Other Statements 3 General Matters 3 Glossary of Certain Terms 4 1. Corporate Structure 5 2. General Development of the Business 5 Summary 5 3 Year History: Fiscal 2014 (January 1, 2014 to December 31, 2014) 6 3 Year History: Fiscal 2015 (January 1, 2015 to December 31, 2015) 9 3 Year History: Fiscal 2016 and Recent Developments (January 1, 2016 to February 8, 2017) 13 3. Description of the Business 16 Employees 19 Risk Factors 19 4. Dividends 37 5. Capital Structure 37 Common Shares 38 Special Preferred Shares 38 Preferred Shares 38 Shareholder Rights Plan 39 6. Market for Securities 39 Trading Price and Volume of Common Shares 39 7. Directors and Officers 40 Directors 40 Executive Officers 41 Cease Trade Orders, Bankruptcies, Penalties or Sanctions 42 8. Audit Committee Information 43 Audit Committee Charter 43 Composition 43 Education and Experience 43 Pre-approval of Non-audit Services 44 9. Legal Proceedings 44 10. Interests in Material Transactions 45 11. Transfer Agent and Registrar 45 12. Material Contracts 45 13. Interests of Experts 45 14. Additional Information 45 Appendix “A” – Wi-LAN Inc. - Audit Committee Mandate 46 2 Forward-Looking and Other Statements All statements, other than statements of historical facts, included in this Annual Information Form regarding the strategy, future operations, financial position, future revenues, projected costs, prospects, plans and objectives of Wi-LAN Inc. (“WiLAN” or the “Company”) and its management are forward-looking statements. When used in this Annual Information Form, the words “may”, “would”, “could”, “will”, “intend”, “plan”, “anticipate”, “believe”, “estimate”, “expect” and similar expressions are intended to identify forward-looking statements, although not all forward-looking statements contain these identifying words. WiLAN cannot guarantee that the Company will actually achieve the plans, intentions or expectations disclosed in any of these forward-looking statements or statements of “belief” and undue reliance should not be placed on any such forward-looking statements or statements of “belief”. All forward-looking statements and statements of “belief” contained in this Annual Information Form are subject to known and unknown risks, uncertainties, assumptions and other factors outside of management’s control that could cause WiLAN’s actual results to differ materially from those indicated or implied by forward-looking statements or statements of “belief”, including the factors discussed under the heading “Risk Factors” in this Annual Information Form and other factors discussed in other sections of this Annual Information Form. Readers of this Annual Information Form are advised and cautioned to carefully review all such “Risk Factors”. These factors and the other cautionary statements made in this Annual Information Form should be read as being applicable to all forward-looking statements and statements of “belief” wherever they appear in this Annual Information Form. Any forward-looking statements and statements of “belief” represent the Company’s estimates as of the date of this Annual Information Form only and should not be relied upon as representing WiLAN’s estimates as of any subsequent date. The Company assumes no responsibility for the accuracy and completeness of any forward-looking statements and statements of “belief” and, except as required by law, WiLAN does not assume any obligation to update any forward-looking statements or statements of “belief”. The Company disclaims any intention or obligation to update or revise any forward-looking statements or statements of “belief”, whether as a result of new information, future events or otherwise. General Matters Market data and industry forecasts used in this Annual Information Form were obtained from various publicly available sources. Although WiLAN believes that these independent sources are generally reliable, the accuracy and completeness of such information are not guaranteed and have not been independently verified. “Wi-LAN” and “WiLAN” are the Company’s trade names and “Wi-LAN” is a registered trade-mark in Canada and the United States. This Annual Information Form also includes references to trade names and trade-marks of other companies, which trade names and trade-marks are the properties of their respective owners. In this Annual Information Form, references to “Common Shares” relate to common shares in the capital of WiLAN and references to the “Board” relate to the Company’s Board of Directors. Unless otherwise indicated, all financial information in this Annual Information Form is reported in United States dollars. 3 Glossary of Certain Terms In addition to the terms defined in the body of this Annual Information Form, the following terms used in this Annual Information Form have the meanings set forth below unless otherwise specified. “040 patent” means U.S. patent number 8,311,040. “640 patent” means U.S. patent number 8,315,640. “802 patent” means U.S. patent number RE37,802. “CAFC” means the U.S. Court of Appeal for the Federal Circuit. “CBCA” means the Canada Business Corporations Act. “EDTX Court” means the U.S. District Court for the Eastern District of Texas. “IEEE” means the Institute of Electrical and Electronics Engineers, Inc. “LTE” stands for “Long Term Evolution” and represents a high performance air interface for cellular mobile communications systems designed to increase the capacity and speed of mobile telephone networks. “NASDAQ” means the NASDAQ Global Select Market. “SDFL Court” means the U.S. District Court for the Southern District of Florida. “SEC” means the U.S. Securities and Exchange Commission. “TSX” means the Toronto Stock Exchange. “U.S. Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended. “U.S. Sarbanes-Oxley Act” means the U.S. Sarbanes-Oxley Act of 2002. “USPTO” means the U.S. Patent and Trademark Office. “Wi-Fi” is the underlying technology of wireless local area networks based on various IEEE 802.11 specifications. 4 1.Corporate Structure WiLAN was continued as a corporation under the CBCA on August 2, 2007 and was amalgamated with three of its wholly-owned subsidiaries, Wi-LAN V-Chip Corp., Wi-LAN Technologies Corporation and 7248091 Canada Inc. under the CBCA on October 1, 2009. The Company was originally incorporated under the Business Corporations Act (Alberta) as 529144 Alberta Ltd. on May 14, 1992 and amended its articles of incorporation to change its name to “Wi-LAN Inc.” on October 29, 1992. On October 3, 1994, WiLAN amended its articles to remove the prohibition on inviting the public to subscribe for the Company’s securities and, on March 24, 1998, amended its articles to remove its remaining private company restrictions and to reorganize its share capital. WiLAN has eight significant wholly-owned subsidiaries: • Polaris Innovations Limited, which is 100% owned directly by the Company and is incorporated under the Companies Act of the Republic of Ireland; • WiLAN International Inc., WiLAN International Hong Kong Inc., WiLAN International Japan Inc. and WiLAN International Taiwan Inc., which are 100% owned directly by the Company and are incorporated under the CBCA; and • Wi-LAN Technologies Inc. (100% owned directly by WiLAN), Collabo Innovations, Inc. (100% owned by WiLAN Technologies Inc.) and North Star Innovations, Inc. (100% owned by WiLAN Technologies Inc.), each of which is incorporated under the General Corporation Law of the State of Delaware. The Company has other indirect subsidiaries through which it conducts portions of its business and all of which are, directly or indirectly, wholly-owned by WiLAN. None of those subsidiaries, individually or collectively, either hold assets that exceed 10% of WiLAN’s consolidated assets for its 2016 fiscal year or have revenues that exceed 10% of the Company’s consolidated revenue for its 2016 fiscal year. WiLAN’s head and registered office is located at 303 Terry Fox Drive, Suite 300, Ottawa, Ontario, Canada; the Company’s US headquarters are located at 600 Anton Boulevard, Suite 1350, Costa Mesa, California, USA. WiLAN maintains a website at www.wilan.com; the information on which website is not and should not be considered part of, or incorporated by reference into, this Annual Information Form. 2.General Development of the Business Summary WiLAN is a leading technology innovation and licensing company. Through internal research and development, acquisitions from third-parties and strategic partnerships with third-parties, the Company has acquired patents and patent applications in many different countries, which it has licensed to more than 355 companies in many technology markets around the world. WiLAN was founded in 1992 as a pioneer in the design, development and delivery of broadband wireless technologies. Innovations developed and patented by the Company’s founding team and engineers led to the commercialization of advanced broadband wireless equipment 20 years ago. 5 Both directly and through its wholly-owned subsidiaries, WiLAN partners with third-party patent inventors and owners to unlock the value within their patents by securing licenses to these patents which the third-party patent inventors and owners would otherwise be unable to license. More than 355 companies have licensed various technologies licensed by WiLAN and its subsidiaries including Alcatel-Lucent USA Inc., Atheros Communications, Inc., BlackBerry Limited, Broadcom Corporation, Cisco Systems Inc., Dell Inc., GLOBALFOUNDRIES Inc., Hewlett-Packard Company, Infineon Technologies AG, Intel Corporation, Kyocera Corporation, LG Electronics, Inc., Marvell Semiconductor, Inc., Motorola Mobility Holdings, Inc., Motorola Solutions, Inc., NEC Corporation, Netflix, Inc., Nikon Corporation, Panasonic Corporation, Samsung Electronics Co., Ltd., Sharp Corporation, Sierra Wireless America, Inc., Stryker Corporation, Texas Instruments and Toshiba Corporation. 3 Year History: Fiscal 2014 (January 1, 2014 to December 31, 2014) In its 2014 fiscal year, WiLAN announced that the Company or a WiLAN subsidiary had entered into the following patent license agreements or patent license agreement renewals: • an agreement with Toshiba Corporation to end pending litigation before the SDFL Court concerning certain television patents, as part of which agreement Toshiba Corporation received a license to certain WiLAN patents announced on January 9, 2014; • a license with a wireless carrier in the United States for certain patents related to wireless network management announced on April 2, 2014; • a multi-year running royalty license with Bluegrass Cellular applying to the management of wireless cellular phone services, including current generation LTE networks announced on June 3, 2014; • a license renewal with Archos S.A. relating to a broad portfolio of wireless patents announced on June 10, 2014; • a license with Nokia Networks relating to a broad portfolio of wireless patents used in a range of wireless infrastructure products announced on July 7, 2014; • a multi-year license with Sony Corporation relating to WiLAN’s portfolio of television technologies announced on July 10, 2014; • a license between the Company’s subsidiary Open Networks Solutions Inc. and Koninklijke Philips N.V. and Philips Electronics North America Corporation relating to networking capabilities of non-standard devices announced on July 23, 2014; • a license renewal with ATEN Technology, Inc. relating to certain wireless technologies announced on August 6, 2014; • a license renewal agreement with Aluratek, Inc. relating to certain wireless technologies announced on August 14, 2014; • a license between Open Networks Solutions Inc. and Wincor Nixdorf International GmbH and 6 Wincor Nixdorf Inc. relating to networking capabilities of non-standard devices announced on September 15, 2014; • a license renewal with Grace Digital Inc. relating to certain wireless technologies announced on September 22, 2014; • a license renewal with Allied Telesis Inc. relating to certain wireless and wireline technologies announced on September 25, 2014; • a license with Asurion LLC relating to certain data device security technologies announced on September 29, 2014; • a license with Stryker Corporation relating to certain medical stent technology announced on September 29, 2014; • a license with Union Wireless relating to the management of wireless cellular phone services, including current generation LTE networks, announced on September 30, 2014; • a license with Mastercard Corporation relating to networking capabilities of non-standard devices announced on October 3, 2014; • a license with Nautilus Hyosung America Inc. relating to networking capabilities of non-standard devices announced on October 6, 2014; • a license renewal with Inscape Data Corporation relating to certain wireless technologies announced on October 14, 2014; and • a license with NEC Mobile Communications Ltd. relating to certain wireless technology patents used in a range of mobile handset products announced on November 10, 2014. In its 2014 fiscal year, the Company announced the following litigation developments: • on February 24, 2014, WiLAN announced that Hon Hai and the Company had reached an agreement to dismiss all pending litigations between them; • on April 9, 2014, the Company announced that U.S. District Judge Rodney Gilstrap had ruled thatclaims 1 and 10 of the 802 patent were improperly invalidated by the jury in the 2011 Wireless Action; • on April 21, 2014, WiLAN announced that it has filed an appeal with the CAFC in the 2011 Wireless Action; • on August 1, 2014, the Company announced the CAFC had ruled in WiLAN’s favour concerning the proper interpretation of a contract entered into by the Company with Ericsson, Inc. and Telefonaktiebolaget LM Ericsson; and • on October 1, 2014, WiLAN provided a litigation update announcing, amongst other things, that U.S. District Court Judge Dana M. Sabraw had issued a ruling granting Apple’s motion for summary judgment in the actions commenced by WiLAN claiming infringement of the 640 patent and the 040 patent. 7 In its 2014 fiscal year, WiLAN announced that the Company had entered into patent acquisition or patent partnership agreements relating to each of the following: • a patent portfolio relating to technology used in automotive headlights announced on April 1, 2014; • a patent portfolio relating to automotive diagnostic technology announced on April 10, 2014; • patented technologies involving the operation of irrigation control systems announced on April 16, 2014; • patented technology involving networking capabilities of non-standard devices announced on April 22, 2014; • a patent portfolio relating to medical stent technology announced on June 10, 2014; • a portfolio of patents used widely in electronic devices involving non-volatile memory announced on July 8, 2014; • more than 30 patents and applications related to orthopedic technologies from The Hospital for Special Surgery announced on August 14, 2014; • patents that relate to technology used in smart meters deployed in the energy market announced on September 16, 2014; • certain patents related to vending machine systems announced on October 20, 2014; • a portfolio of patents related to semiconductor packaging announced on October 29, 2014; • patents related to touch keypads used in consumer electronic devices announced on November 5, 2014; • patents related to lighting and building systems technologies announced on November 6, 2014; • patents relating to the control of LED lighting used in certain residential applications announced on November 13, 2014; and • a portfolio of patents related to power inverter technology announced on December 15, 2014. On May 14, 2014, WiLAN announced that the Board had concluded its previously announced strategic review process. Following a comprehensive process involving financial advisor Canaccord Genuity, the Board determined that it was in the Company’s and its shareholders’ best interests to execute an updated business plan focused on business diversification, licensing partnerships, improved profitability and increasing the return of cash generated from operations to shareholders. WiLAN also announced that the Board had approved the entering into of a normal course issuer bid to repurchase for cancellation up to a maximum of 10% of the issued and outstanding Common Shares subject to the receipt of regulatory and other approvals. On June 17, 2014, the Company announced that former Board member Mr. Paul Richman would be rejoining the Company in the capacity of Senior Advisor to the Board and management.
